United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1011
                                   ___________

Anthony Wyatt Graves,                 *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of North Dakota.
North Dakota State Penitentiary,      *
                                      *    [UNPUBLISHED]
           Appellee.                  *
                                 ___________

                             Submitted: May 5, 2006
                                Filed: May 17, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Graves appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint against the North Dakota State Penitentiary (NDSP). We hold that
dismissal was proper regarding the claims for damages because NDSP has Eleventh
Amendment immunity from suit. See P.R. Aqueduct & Sewer Auth. v. Metcalf &
Eddy, Inc., 506 U.S. 139, 144 (1993). Regarding the claims for injunctive relief, we
reach the merits and summarily affirm the judgment of the district court. See Eighth
Cir. Rule 47A(a).      ______________________________

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.